                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division

LESTER ROBINSON,

        Plaintiff,

V-                                                                    Civil Action No.3;18CV888

LOT.PHILLIPS, a/.,

        Defendants.

                                 MEMORANDUM OPINION

       By Memorandum Order entered on January 10, 2019, the Court conditionally docketed
PlaintifPs action. At that time, the Court warned Plaintiff that he must keep the Court informed
as to his current address if he was relocated or released. By Memorandum Order entered on May
7, 2019, the Court directed Plaintiff to file a particularized complaint. On May 13, 2019, the
United States Postal Service returned the May 7, 2019 Memorandum Order to the Court marked,
"RETURN TO SENDER" and "NO LONGER AT THIS ADDRESS." Since that date. Plaintiff
has not contacted the Court to provide a current address. Plaintiffs failure to contact the Court

and provide a current address indicates his lack ofinterest in prosecuting this action. See Fed. R.
Civ. P. 41(b). Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

       An appropriate Order shall accompany this Memorandum Opinion.




Date: *") / /i zi-L'l
                   T/OJ^                             JohnA.Gibney,
                                                     United States District/Jujage
                                                                    3istnct/JujUge
Richmond, Virginia
